Citation Nr: 0836291	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-12 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as a head injury.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1976, and had corroborated periods of active duty 
for training (ACDUTRA) from July 8 through July 29 of 2000 
and from June 2 through June 30 of 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The veteran appeared for a 
Travel Board hearing in August 2008.

The veteran also initiated an appeal as to the issue of 
service connection for an irregular heart rhythm but excluded 
this issue from further consideration in his March 2007 
Substantive Appeal.  Because the veteran withdrew his appeal 
as to this issue, it is not before the Board.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. 
§ 20.204 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's claims file includes medical records from the 
Wm. Jennings Bryan Dorn VA Medical Center (VAMC) in Columbia, 
South Carolina, dated through April 2007.  During the August 
2008 Travel Board hearing, however, the veteran indicated 
that he was still being seen at this facility for his claimed 
disorders.  Updated medical records from this facility will 
need to be requested and, if obtained, included with the 
claims file.  38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Also, in his August 2008 hearing testimony, the veteran 
asserted that his headaches and neck disorder were related to 
a July 2000 head injury while on ACDUTRA, and also raised the 
question of a causal relationship between his current low 
back disorder and being struck by lightning in June 2001 
during another ACDUTRA period.  Both incidents are 
corroborated in the service treatment records as occurring 
during the respective ACDUTRA periods.  Accordingly, a VA 
examination should be conducted to address the nature and 
etiology of these claimed disorders.  38 U.S.C.A. § 5103A(d) 
(West 2002).

Accordingly, the case is REMANDED for the following action:

1.  All records of medical treatment of 
the veteran from the Dorn (Columbia) VAMC 
dated since April 2007 should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed headaches and 
neck and low back disorders.  The 
veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner should 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to each of the 
veteran's claimed disorders.  If, for any 
of these disorders, there is found to be 
no current diagnosis, the examiner should 
so state.  For each diagnosed disorder, 
the examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorder is etiologically related to any 
incident of service.  The opinion should 
include consideration of the head injury 
from July 2000 while on ACDUTRA in regard 
to the headaches and neck disorder, and 
the lightning strike in June 2001 while 
on ACDUTRA in regard to the low back 
disorder.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

3.  After completion of the above 
development, the veteran's claims should 
be readjudicated.  If the determination 
of any of these claims remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case, and should be 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on these 
matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


